Title: To Thomas Jefferson from John D. Wolf, 7 January 1822
From: Wolf, John D.
To: Jefferson, Thomas


Sir—
Bristol R. I.
Jany, 7th 1822
But few incidents have occurred in the course of my life, which have given me more pleasure than the receipt of the letter in which is expressed your approbation of the sentiments of my address to the Citizens of this Town, on the 4th of July last:—I would observe Sir, that the copy you recieved was not sent by me; for I never should have thought it worthy of your perusal:—but as it had the good fortune to meet your approbation, I now take the liberty to send you a subsequent composition, embracing the same principles:—My wife has done herself the pleasure of taking the enclosed copy from my manuscript:—Should you find leisure to read this address Sir, I hope you will pardon its many levities, as it was calculated for a numerous and miscellaneous audience:—In the hope that I have not presumed too far, in making this communication,—I am Sir with sincere & great respect your fellow citizenJohn D. Wolf Jnr